UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended January 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52755 ENHANCE SKIN PRODUCTS INC. (Exact name of registrant as specified in its charter) Nevada 84-1724410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 695 South Colorado Boulevard, Suite 400, Denver, Colorado 80246 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 416-644-8318 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for suchshorterperiod that theregistrantwas requiredto filesuchreports),and(2) hasbeensubjectto suchfiling requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yeso No o(Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “Accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Number of shares outstanding of the registrant's class of common stock as of March 17, 2011: 53,250,000 1 Table of Contents ENHANCE SKIN PRODUCTS INC. INDEX PART I – FINANCIAL INFORMATION 3 Item 1 Financial Statements and Notes to the Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 PART II – OTHER INFORMATION 15 Item 1 Legal Proceedings 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 Defaults Upon Senior Securities 16 Item 4 (Removed and Reserved) 16 Item 5 Other Information 16 Item 6 Exhibits 16 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements. Page Number Balance Sheets 4 Statements of Operations 5 Statement of Stockholder's Equity 6 Statements of Cash Flows 7 Notes to the Financial Statements 8 3 Table of Contents ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED CONDENSED BALANCE SHEETS Unaudited (unaudited) January 31 April 30 ASSETS Current Cash $ $ Sales tax receivable - Prepaids & deposits Inventory Total current assets Other assets Sales tax receivable - Intangible assets net of amortization of $17,748 and $10,143 respectively Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable to related party Advances related party Total current liabilities Stockholders' equity (deficit) Authorized: 100,000,000 common shares par value $0.001 Issued and outstanding 53,250,000 and 49,250,000 as of January 31, 2011 and April 30, 2010, respectively Additional paid-in capital Accumulated other comprehensive income ) Deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS For the three months and nine months ended January 31, 2011, and January 31, 2010 (Unaudited) Three Months Nine Months ended ended January 31 January 31 Revenue $ Cost of goods sold 37 Gross profit EXPENSES Operating expenses General & administrative Professional fees Marketing Net loss before other items ) Other items Legal settlement expense - - Interest income - (3
